Citation Nr: 1142887	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

In April 2011, the Board received pertinent evidence forwarded from the Appeals Management Center in the form of a private audiological evaluation and opinion.  Generally, without a submitted waiver of review of the evidence by the AOJ, the evidence must be referred to the AOJ for review.  See 38 C.F.R. § 20.1304(c) (2011).  However, in light of the Board's determination below-a full allowance of the benefit sought on appeal-referral of the evidence is not required.  Id.


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The Veteran has hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.   

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he was exposed to loud noise and developed bilateral hearing loss as a result of his active military service.  Specifically, he attributes the noise exposure to the operation of navigational equipment on OV1D Mohawk fixed wing twin turboprops.  The Veteran does not recall the use of hearing protection and that the helmets with an intercom system actually amplified the noise.  He maintains that, although his hearing loss slowly progressed over time, the in-service noise exposure is as likely a cause as anything else.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss.

The Veteran's DD-214 documents that he was an aerial intelligence specialist.  Service treatment records contain multiple audiograms.  An October 1983 audiogram notes that the Veteran had been exposed to hazardous noise during his duties.  Given this information and the Veteran's seemingly credible statements referencing in-service noise exposure, the Board finds that the Veteran was likely exposed to loud noise during his military service as he has stated.  Additionally, the Veteran has been awarded service connection for tinnitus.  The RO conceded that the Veteran had experienced acoustic trauma during service in the adjudication of the two claims.

The Veteran's service treatment records do not reference a diagnosis of hearing loss.  All in-service audiograms and his October 1985 separation examination were normal.  Shortly thereafter, in February 1986, the Veteran underwent a general VA physical examination.  Although it was noted in the report that there was no hearing loss, the examination was primarily conducted to address physical problems involving the right knee and the left hand.

In February 2008, the Veteran underwent VA audiological examination in connection with the claim.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometric testing revealed that the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  Although the VA examiner gave the opinion that the Veteran's tinnitus was at least as likely as not caused by acoustic trauma in the military, the examiner stated that hearing loss "cannot be claimed."  The examiner noted that the Veteran had normal hearing thresholds upon separation and that his hearing thresholds were within normal limits during testing in service.

In July 2010, the claims file was forwarded to another VA audiologist for an etiological opinion.  The audiologist gave the opinion that the Veteran's current bilateral hearing loss is not the result of acoustic trauma incurred in military service.  The audiologist stated that the opinion was based on the service treatment record evidence showing normal hearing at separation with no significant threshold shift noted from the time of military enlistment.  The audiologist did not attribute the Veteran's hearing loss to any specific cause, but it was noted that the Veteran had a long history of civilian occupational noise exposure (a career in law enforcement).

The Veteran submitted a private audiological evaluation and opinion dated in March 2011.  The audiogram appears to show that the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss that was consistent with a history of noise exposure.  The audiologist gave the opinion that the Veteran's hearing loss and tinnitus is as likely as not caused by his exposure to noise while serving in the military.

Here, the record shows that it was many years after the Veteran's period of active service before hearing loss was clinically documented.  The February 2008 VA examiner did not provide an adequate opinion on the matter.  Although the July 2010 VA audiologist provided a negative opinion as to the possible relationship between the Veteran's current bilateral hearing loss and his military service, the March 2011 private audiologist provided a positive opinion that linked the current hearing loss to in-service noise exposure.  Neither opinion contained particularly persuasive rationale.  However, even the July 2010 opinion appeared to imply that the Veteran's hearing loss could be attributed to noise exposure.  
In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's hearing loss.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


